Por cuanto, en abril 25, 1934, antes de haberse radicado el ale-gato de los apelantes y en la creencia de que al presentar dicho ale-gato los apelantes podrían quizás establecer algún fundamento que justificara una revocación de la resolución apelada, esta Corte por mayoría declaró sin lugar una moción sobre desestimación del pre-sente recurso por frívolo;
PoR cuanto, los únicos errores señalados son:
“1. La Corte de Distrito de Humacao cometió manifiesto error al negar la solicitud de injunction, basando su opinión en la jurisprudencia aplicable al caso de Ortiz v. Aguayo, 26 D. P. R. 725, cuyo caso no tiene analogía con el caso de autos.
“2. La Corte cometió manifiesto error al no considerar los méritos del caso en relación con la jurisprudencia aplicable al caso de León v. Colón, 21 D. P. R. 273 invocado por estos demandantes-apelantes”;
Por cuanto, de la resolución apelada se desprende el hecho de haberse practicado prueba documental en la vista de la solicitud so-bre injunction pendente lite, prueba que no tenemos ante nos y por ende desconocemos si fueron subsanadas las deficiencias de dicha so-licitud o si fueron establecidos hechos que pudieron servir de base satisfactoria para la resolución apelada, a pesar de los supuestos errores alegados por los apelantes;
Pob cuanto, aunque tuviera razón el apelante en cuanto a la *1000existencia de los dos errores señalados, no estaríamos en condiciones de revocar la resolución apelada;
Por TANTO, se confirma la resolución dictada por la Corte de Distrito de Humacao en 23 de noviembre de 1933.
Por las anteriores y por otras razones el Juez Asociado Sr. Wolf está conforme con la sentencia.